     Case 5:21-cv-05019-LLP Document 5 Filed 04/12/21 Page 1 of 5 PageID #: 18




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   WESTERN DIVISION


 JUAN LANDROVE ROSALES,                                             5:21-CV-05019-LLP

                                Plaintiff,

                vs.                                    ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR LEAVE TO PROCEED IN FORMA
 PENNINGTON COUNTY JAIL, YANTIS,                        PAUPERIS AND 1915A SCREENING FOR
 COMMANDER AT PENNINGTON COUNTY                                    DISMISSAL
 JAIL IN OFFICIAL CAPACITY,

                                Defendants.


        Plaintiff, Juan Landrove Rosales, filed a pro se civil rights lawsuit under 42 U.S.C. 1983.

Doc. 1. Rosales is confined at the Pennington County Jail. Id. at 1. He moves to proceed in forma

pauperis and filed his prisoner trust account report. Docs. 2, 3.

I.      Motion to Proceed In Forma Pauperis

        Rosales moves to proceed in forma pauperis and filed his prisoner trust account report.

Docs. 2, 3. Under the Prison Litigation Reform Act (PLRA), a prisoner who Abrings a civil action

or files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee.@

28 U.S.C. § 1915(b)(1). The court may, however, accept partial payment of the initial filing fee

where appropriate. Therefore, A >[w]hen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a period of time under

an installment plan.= @ Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting McGore

v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).

        The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of 20 percent of the greater of:

        (A)    the average monthly deposits to the prisoner=s account; or
      Case 5:21-cv-05019-LLP Document 5 Filed 04/12/21 Page 2 of 5 PageID #: 19




         (B)    the average monthly balance in the prisoner=s account for the 6-month
                period immediately preceding the filing of the complaint or notice of
                appeal.

         Rosales filed a prisoner trust account report that shows his average monthly deposits for

the past six months as $54.00 and his average monthly balance for the past six months as $2.90.

Doc. 3. Based on this information, the Court grants Rosales leave to proceed in forma pauperis

and waives the initial partial filing fee.

         In order to pay the remainder of his filing fee, Rosales must Amake monthly payments of

20 percent of the preceding month=s income credited to the prisoner=s account.@ 28 U.S.C.

§ 1915(b)(2). The statute places the burden on the prisoner=s institution to collect the additional

monthly payments and forward them to the Court as follows:

         After payment of the initial partial filing fee, the prisoner shall be required to make
         monthly payments of 20 percent of the preceding month=s income credited to the
         prisoner=s account. The agency having custody of the prisoner shall forward
         payments from the prisoner=s account to the clerk of the court each time the amount
         in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure. The clerk

of the court will send a copy of this order to the appropriate financial official at plaintiff=s

institution. Rosales will remain responsible for the entire filing fee, as long as he is a prisoner,

even if the case is dismissed at some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir.

1997).

II.      1915A Screening

         A. Factual Background

         Rosales claims he purchased a radio from the commissary. Doc. 1 at 4. As a form of

punishment, his radio was allegedly taken from him and he was given a “like radio[.]” Rosales




                                                       2
   Case 5:21-cv-05019-LLP Document 5 Filed 04/12/21 Page 3 of 5 PageID #: 20




alleges that the radio he purchased is being held in personal property. Id. He seeks

reimbursement for the radio and to get the radio back. Id. at 7.

       B. Legal Background and Analysis

       The court must assume as true all facts well pleaded in the complaint. Estate of

Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se

complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bediako v.

Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, “a pro se

complaint must contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985); Ellis v. City of Minneapolis, 518 F. App'x 502, 504 (8th Cir. 2013).

Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151, 152 (8th Cir.

1993); Parker v. Porter, 221 F. App'x 481, 482 (8th Cir. 2007).

       A complaint “does not need detailed factual allegations . . . [but] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare essentials,

dismissal is appropriate. Beavers,755 F.2d at 663. Bell Atlantic requires that a complaint’s

factual allegations must be “enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true.” Id. at 555; see also Abdullah v.

Minnesota, 261 Fed. Appx. 926, 927 (8th Cir. 2008) (citing Bell Atlantic noting complaint must

contain either direct or inferential allegations regarding all material elements necessary to sustain

recovery under some viable legal theory).




                                                     3
   Case 5:21-cv-05019-LLP Document 5 Filed 04/12/21 Page 4 of 5 PageID #: 21




       Under 28 U.S.C. § 1915A, the court must screen prisoner complaints and dismiss them if

they are “(1) frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or

(2) seek[] monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§ 1915A(b).

               1. Claims against Pennington County Jail

       Rosales names the Pennington County Jail as a defendant. Doc. 1 at 1. “[C]ounty jails are

not legal entities amenable to suit.” Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir.

2003). Rosales’s claim against the Pennington County Jail is therefore dismissed, pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), for failure to state a claim upon which relief may be

granted.

               2. Claims against Commander Yantis

   Rosales sues Yantis only in his official capacity as the Commander at Pennington County

Jail. Doc. 1 at 2. This Court cannot liberally construe that Rosales meant to sue Yantis in his

personal capacity as it must be specifically alleged in a complaint. See Nix v. Norman, 879 F.2d

429, 431 (8th Cir. 1989). Claims against Yantis in his official capacity are the equivalent of a

lawsuit against Pennington County. See Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257

(8th Cir. 2010). A county may only be sued “when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy,” deprives a plaintiff of a federal right. Monell v. Dept. of Soc. Servs.,

436 U.S. 658, 694 (1978). Rosales does not allege that Pennington County has unconstitutional

policies or customs, thus his claims against Yantis are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and




                                                       4
   Case 5:21-cv-05019-LLP Document 5 Filed 04/12/21 Page 5 of 5 PageID #: 22




       Even if Rosales would have specifically alleged this claim against Yantis in his individual

capacity, Rosales’s complaint would still be dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1). He claims that his Fifth Amendment Due Process right has been violated. Doc. 1 at

4. The Due Process Clause of the Fifth Amendment applies to the United States, whereas the Due

Process Clause of the Fourteenth Amendment applies to the States. Dusenbery v. United States,

534 U.S. 161, 167 (2002). Rosales’s claim under the Fourteenth Amendment would still fail

because there is an adequate postdeprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533

(1984). SDCL § 21-3-3 provides a cause of action for wrongful conversion of personal property.

Thus, there is no Due Process violation. Hudson, 468 U.S. at 535.

   Accordingly, it is ORDERED:

       1. That Rosales’s motion to proceed in forma pauperis, Doc. 2, is granted.

       2. That the institution having custody of Rosales is directed that whenever the amount in

           Rosales’s trust account, exclusive of funds available to him in his frozen account,

           exceeds $10.00, monthly payments that equal 20 percent of the funds credited the

           preceding month to the Rosales’s trust account shall be forwarded to the U.S. District

           Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the $350 filing fee is paid

           in full.

       3. That Rosales’s complaint is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i) and

           1915A(b)(1).

       DATED April 12, 2021.

                                                            BY THE COURT:

       ATTEST:                                           ________________________________
       MATTHEW W. THELEN, CLERK                           Lawrence L. Piersol
                                                          United States District Judge
       ________________________
                                                   5
